Exhibit 10.1



 



FIRST AMENDMENT TO BUSINESS CONTINUITY AGREEMENT

 

This First Amendment (this “First Amendment”) to the Business Continuity
Agreement dated June 28, 2016 (the “BCA”) is made and entered into as of April
1, 2017 between Honeywell International Inc. (“Honeywell”) and David M. Cote.
Capitalized terms used herein but otherwise not defined herein shall have the
meaning ascribed thereto in the BCA.

 

Section 1 (“Service as Board Chairman”) is hereby amended by adding the
following sentence to the end of the paragraph:

 

“Until such time as Mr. Adamczyk is granted a security clearance by the relevant
governmental authorities and is no longer excluded from access to classified
material, you will act as the most senior management official charged with the
management of all activities related to the performance by Honeywell in respect
of all classified contracts between Honeywell and the Department of Defense and
any other Federal Government Contracting Activities (GCA) that requires security
clearances in which Honeywell participates under any National Industrial
Security Program.”

 

All other provisions of the BCA shall remain unchanged and in full force and
effect. No further amendments or modifications shall be made to the BCA unless
agreed to in writing by both Honeywell and Mr. Cote. This Agreement may be
executed in multiple counterparts, with each such counterpart taken together
constituting one and the same document until a consolidated execution of this
agreement is accomplished.

 

[The remainder of this page left intentionally blank.]

 

 



Page 1 of 2



   

 

Exhibit 10.1

 

In witness whereof, this First Amendment has been duly executed and delivered as
of the date first written above by Honeywell and Mr. David M. Cote.

 

 

  HONEYWELL INTERNATIONAL INC.         By: /s/ D. Scott Davis   Name: D. Scott
Davis   Title: Chairman, Management Development and Compensation Committee,
Board of Directors         DAVID M. COTE         By: /s/ David M. Cote      

 

 

 



Page 2 of 2



   